          Case 1:18-cr-00319-LTS Document 220 Filed 04/07/20 Page 1 of 1


                            FREEMAN, NOOTER & GINSBERG
                                        ATTORNEYS AT LAW
LOUIS M. FREEMAN                                                              75 MAIDEN LANE
THOMAS H. NOOTER                                                                 SUITE 503
LEE A. GINSBERG                                                              NEW YORK, N.Y. 10038
   _________                                                                       _________

                                                                                     _____
NADJIA LIMANI                                                                  (212) 608-0808
OF COUNSEL                                                                 TELECOPIER (212) 962-9696
    _________                                                              E-MAIL: FNGLAW@AOL.COM
CHARLENE RAMOS                                                                WWW.FNGLAW.COM
OFFICE MANAGER




                                          April 7, 2020

BY ECF
Honorable Laura Taylor Swain                                  MEMO ENDORSED
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

                             Re: United States v. Jeremy Estevez
                                      18 CR 319 (LTS)

Dear Judge Swain:

        We write to request that the sentence of Jeremy Estevez be adjourned from May 27, 2020
to the week of June 22, 2020 due to delays caused by the Coronavirus pandemic. We also
specifically request that the Pre-Sentence Report disclosure schedule be re-set due to the current
difficulties in conducting pre-sentence interviews at the MDC Brooklyn. We have consulted
with U.S. Probation Officer Stephanie McMahon in making this request.




 The sentencing is adjourned to June 25, 2020, at                   Respectfully Submitted,
 10:00 a.m. and the related deadlines are
 modified accordingly. DE #220 resolved.                            /s/ Louis M. Freeman
                                                                    Louis M. Freeman
 SO ORDERED.
 4/7/2020
 /s/ Laura Taylor Swain

cc: All counsel (by ECF)
    USPO Stephanie McMahon (by e-mail)
